 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARK ALLEN HOWELL,                                No. 2:18-cv-01408 CKD
12                      Plaintiff,
13          v.                                         ORDER
14   ANDREW SAUL, Commissioner of Social
     Security,
15
                        Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

20   XVI of the Social Security Act (“Act”). The parties have consented to Magistrate Judge

21   jurisdiction to conduct all proceedings in the case, including the entry of final judgment. For the

22   reasons discussed below, the court will grant plaintiff’s motion for summary judgment and deny

23   the Commissioner’s cross-motion for summary judgment.

24   BACKGROUND

25          Plaintiff, born in 1982, applied on January 4, 2012 for SSI and disability insurance

26   benefits, alleging disability beginning July 30, 2007. Administrative Transcript (“AT”) 21, 28.

27   Plaintiff alleged he was unable to work due to seizures, schizophrenia, depression, anxiety,

28   epilepsy, and psychosis. AT 79. In a decision dated September 4, 2013, the ALJ determined that
                                                      1
 1   plaintiff was not disabled.1 AT 21-30.

 2          Plaintiff sought review of the final decision with the United States District Court, and on

 3   March 9, 2017, Magistrate Judge Deborah Barnes granted plaintiff’s motion for summary

 4   judgment and remanded the matter to the Commissioner. AT 636-643. Specifically, Judge

 5   Barnes found that the ALJ, while claiming to assign the 2012 opinion of Dr. T. Renfro

 6   considerable weight, failed to include in the RFC Dr. Renfro’s finding that plaintiff had moderate

 7   limitations in his ability to interact with coworkers. AT 640. While the RFC limited plaintiff to

 8   no public contact, it had no limitation on coworker interactions. AT 637. Judge Barnes further

 9   found that the ALJ’s error was not harmless, as the vocational expert (VE) testified that someone

10   1
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
11   Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
     disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
12   part, as an “inability to engage in any substantial gainful activity” due to “a medically
     determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
13   A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
     See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
14   137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
15                          Step one: Is the claimant engaging in substantial gainful
                    activity? If so, the claimant is found not disabled. If not, proceed
16                  to step two.
17                          Step two: Does the claimant have a “severe” impairment?
                    If so, proceed to step three. If not, then a finding of not disabled is
18                  appropriate.
19                         Step three: Does the claimant’s impairment or combination
                    of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
20                  404, Subpt. P, App.1? If so, the claimant is automatically
                    determined disabled. If not, proceed to step four.
21
                          Step four: Is the claimant capable of performing his past
22                  work? If so, the claimant is not disabled. If not, proceed to step
                    five.
23
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                      2
 1   with plaintiff’s RFC who was unable to interact with coworkers or supervisors would be unable to

 2   perform any jobs. AT 641.

 3          Following remand and a hearing on November 30, 2017, the ALJ made the following

 4   findings in the decision at issue in this matter (citations to 20 C.F.R. omitted):

 5                  1. The claimant meets the insured status requirements of the Social
                    Security Act through March 31, 2010.
 6
                    2. The claimant has not engaged in substantial gainful activity since
 7                  July 30, 2007, the alleged onset date.
 8                  3. The claimant has the following severe impairments: history of
                    seizures and mood disorder.
 9
                    4. The claimant does not have an impairment or combination of
10                  impairments that meets or medically equals one of the listed
                    impairments in 20 CFR Part 404, Subpart P, Appendix 1.
11
                    5. After careful consideration of the entire record, the undersigned
12                  finds that the claimant has the residual functional capacity to
                    perform a full range of work at all exertional levels but with the
13                  following nonexertional limitations: the claimant could perform
                    unskilled work. The claimant could understand, remember, and
14                  apply simple instructions.        The claimant could maintain
                    concentration for simple tasks. The claimant could never interact
15                  with the public. The claimant could occasionally interact with
                    coworkers. The claimant could never participate in teamwork
16                  assignments. The claimant could never climb ladders, ropes, and
                    scaffolds. The claimant could never work at heights or around
17                  dangerous machinery. The claimant could frequently climb ramps
                    and stairs. The claimant could frequently crouch.
18
                    6. The claimant has no past relevant work.
19
                    7. The claimant was born on XX/XX 1982, which is defined as a
20                  younger individual age 18-49 on the alleged disability onset date.
21                  8. The claimant has at least a high-school education and is able to
                    communicate in English.
22
                    9. Transferability of job skills is not an issue in this case because
23                  the claimant does not have past relevant work.
24                  10. Considering the claimant’s age, education, work experience,
                    and residual functional capacity, there are jobs that exist in
25                  significant numbers in the national economy that the claimant can
                    perform.
26
                    11. The claimant has not been under a disability, as defined in the
27                  Social Security Act, from July 30, 2007, through the date of this
                    decision.
28   AT 550-563.
                                                       3
 1   ISSUES PRESENTED

 2          Plaintiff argues that the ALJ committed the following error in finding plaintiff not

 3   disabled: The ALJ failed to properly account for the opinion of examining physician Dr. T.

 4   Renfro in the residual functional capacity (RFC) finding.

 5   LEGAL STANDARDS

 6          The court reviews the Commissioner’s decision to determine whether (1) it is based on

 7   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

 8   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

 9   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

10   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

11   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

12   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

13   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

14   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

15   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one

16   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

17          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

18   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

19   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

20   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see
21   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

22   administrative findings, or if there is conflicting evidence supporting a finding of either disability

23   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,

24   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

25   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

26   ////
27   ////

28   ////
                                                       4
 1   ANALYSIS

 2          Plaintiff asserts that, once again, the ALJ purportedly credited Dr. Renfro’s April 2012

 3   opinion as to non-exertional limitations but failed to incorporate certain of those limitations into

 4   the RFC.

 5          Dr. T. Renfro, a psychologist, conducted a comprehensive mental status evaluation of

 6   plaintiff on April 14, 2012. AT 401-405. Dr. Renfro concluded that, from a mental health

 7   perspective, plaintiff was “able to understand, remember, and carry out simple one or two-step

 8   job instructions”; unable to do detailed and complex instructions; was “moderately impaired in

 9   his ability to relate and interact with coworkers and the public”; was moderately impaired in his

10   ability to perform work activities on a consistent basis; and had other, mild nonexertional

11   impairments. AT 405.

12          In her January 2018 decision, the ALJ summarized Dr. Renfro’s findings and concluded

13   (in part): “The opinion of Dr. Renfro is given significant weight, as she found moderate

14   limitations in cognitive functioning. Dr. Renfro’s assessment was similar to State agency

15   findings. [Record citation.] Dr. Renfro based her findings on the examination and the record in

16   its entirety. Dr. Renfro [sic] observations are consistent with the record in its entirety.” AT 557-

17   558, 561-562.

18      A. Simple Tasks

19          Plaintiff’s first argument is that the RFC did not incorporate Dr. Renfro’s finding that

20   plaintiff could perform “simple one- or two-step job instructions.” (Emphasis added.) Plaintiff
21   contends that the RFC’s limitation to “simple instructions” and “simple tasks” does not reflect the

22   more restrictive term of art used by Dr. Renfro.

23          In addition to crediting Dr. Renfro’s opinion, the ALJ also credited the opinions of a State

24   agency psychologist and a State agency psychiatrist who reviewed plaintiff’s records in 2012 and

25   concluded that he could “understand, remember, and carry out simple work instructions” and “can

26   adapt to a work setting that is simple and routine.” AT 558-559, 560-561; see AT 91, 117. The
27   RFC stated that plaintiff “could understand, remember, and apply simple instructions” and “could

28   maintain concentration for simple tasks.” AT 555.
                                                        5
 1           At step five, the ALJ relied on VE testimony that an individual with plaintiff’s RFC,

 2   including the ability to handle simple job instructions and simple job tasks, could perform work

 3   as a laborer, laundry worker, and automobile detailer. AT 563, AT 590-591. As plaintiff points

 4   out, all three positions require Level Two reasoning. See AT 563, citing DOT 922.687-058

 5   (laborer), 361.685-018 (laundry worker), 915.687-034 (auto detailer).2

 6           In Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1003 (9th Cir. 2015), the Ninth

 7   Circuit held that a limitation to one- and two-step tasks is more restrictive than a limitation to

 8   performing simple repetitive work, with the former limitation being incompatible with jobs

 9   requiring Step Two reasoning. The Ninth Circuit observed that a limitation to one- and two-step

10   tasks is more akin to Level One reasoning, which “requires a person to apply commonsense

11   understanding to carry out simple one-or-two step instructions.” Id. at 1002-1003. Thus, had the

12   RFC incorporated Dr. Renfro’s express limitation to one- and two-step tasks, it would have

13   precluded plaintiff from performing any of the three jobs identified by the VE, under Rounds.

14           While the ALJ was not required to adopt Dr. Renfro’s exact language, plaintiff contends

15   that the ALJ was required to explain why the RFC did not include the examining doctor’s

16   limitation to “simple one- or two-step job instructions.” See Vincent on Behalf of Vincent v.

17   Heckler, 739 F.2d 1393, 1394 (9th Cir. 1984) (ALJ must “explain why significant probative

18   evidence has been rejected”), citing Cotter v. Harris, 642 F.2d 700, 706 (3d Cir.1981). While this

19   term may sound interchangeable with the State agency doctors’ opinions that plaintiff could

20   “carry out simple work instructions,” Rounds makes the difference key to what types of job
21   plaintiff could perform.

22   /////

23

24   2
      There are six GED Reasoning Levels ranging from Level One (the simplest) to Level Six (the
     most complex). At Level One, an individual can “[a]pply commonsense understanding to carry
25   out simple one- or two-step instructions. Deal with standardized situations with occasional or no
26   variables in or from these situations encountered on the job.” DOT App. C, § III (emphasis
     added). At Level Two, an individual can “[a]pply commonsense understanding to carry out
27   detailed but uninvolved written or oral instructions. Deal with problems involving a few concrete
     variables in or from standardized situations.”
28
                                                       6
 1          In a similar case, Braswell v. Berryhill, 2:15-cv-2672 EFB, 2017 WL 1198507, **1, 4

 2   (E.D. Cal. March 31, 2017), the ALJ purported to give substantial weight to two doctors’

 3   opinions that the claimant was limited to performing one- and two-step assignments, but the RFC

 4   merely limited plaintiff to “simple repetitive tasks.” Applying Rounds, the magistrate judge

 5   determined the difference in language was “significant” and that the ALJ “erred by rejecting

 6   without any explanation the [doctors’] opinions that plaintiff was limited to one to two step

 7   assignments.” Id., **4, 5.

 8          In Braswell, the magistrate judge determined that the ALJ’s error was harmless. In that

 9   case, the VE identified two jobs plaintiff could perform that required Level Two reasoning, but

10   also identified a third job as a cleaner which required Level One reasoning. 2017 WL 1198507 at

11   *6. This third job was consistent with a limitation to one-and two-step tasks under Rounds. “As

12   the ALJ’s finding that plaintiff can work as a cleaner is supported by substantial evidence, any

13   error in finding that he could perform the positions of laundry worker and car wash attendant was

14   harmless,” the magistrate judge concluded. Id.

15          In the instant case, in contrast, all three jobs identified by the VE require Level Two

16   reasoning, and the ALJ based the nondisability determination on plaintiff’s ability to perform one

17   or more of the identified jobs. AT 563. Thus the error was not harmless, and plaintiff is entitled

18   to summary judgment on this basis.

19      B. Contact with Coworkers

20          Turning to the second issue raised by plaintiff, which also concerns Dr. Renfro’s opinion,
21   plaintiff contends that the ALJ erred in translating Dr. Renfro’s opined limitations on social

22   interactions into the RFC.

23          In the April 2012 assessment, Dr. Renfro stated that plaintiff was “moderately impaired in

24   his ability to relate and interact with coworkers and the public.” AT 405. Crediting this opinion

25   as well as the agency physicians’ opinions on mental functioning, the ALJ included the following

26   limitations in the RFC: “The claimant could never interact with the public. The claimant could
27   occasionally interact with coworkers. The claimant could never participate in teamwork

28   assignments.” AT 555.
                                                      7
 1          The ALJ explained the basis for these limitations as follows:

 2                  The residual functional capacity assessment takes into account the
                    moderate limitations interacting with co-workers recommended as
 3                  the undersigned has limited the claimant to only occasional co-
                    worker contact and no team work assignments with co-workers.
 4                  While Dr. Renfro found moderate limitations in public interactions
                    as well, the undersigned has accounted for this by restricting the
 5                  claimant to no public contact which would accommodate his mental
                    limitations and history of seizures. There is no indication that a
 6                  preclusion from co-workers is warranted. Dr. Renfro found only
                    moderate limitations in this area; there is no evidence of a history of
 7                  discord with co-workers and the claimant can interact appropriately
                    with friends and family.3 While the claimant’s representative
 8                  argued the claimant could not tolerate criticism from supervisors,
                    Dr. Renfro concluded the claimant was only mildly limited in this
 9                  area and thus such allegations are not supported by the record.
10   AT 562.

11          Plaintiff asserts that the ALJ’s choice to limit plaintiff to “occasional” interactions with

12   coworkers but no interaction with the public is improperly based on the ALJ’s own interpretation

13   of the medical evidence. Defendant counters that the RFC’s limitations “more than adequately

14   account for the moderate limitations in coworker interaction” opined by Dr. Renfro.

15          In Shaibi v. Berryhill, 883 F.3d 1102 (9th Cir. 2018), a consultative psychiatric examiner,

16   Dr. Izzi, opined that the claimant was “moderately limited” in his ability to get along with peers

17   and supervisors. Giving “significant weight” to this opinion, the ALJ found that the claimant was

18   limited to work “in a non-public setting, with occasional interaction with coworkers.” Id.,

19   **1105, 1107. The Ninth Circuit reasoned that “[t]he ALJ evidently contemplated that Shaibi’s

20   social limitations were significant enough that he was incapable of frequent or sustained
21   interactions with coworkers, but not sufficiently debilitating that Shaibi could never interact with

22   colleagues or supervisors. That conclusion is consistent with Dr. Izzi’s opinion that Shaibi’s

23   social limitations were ‘moderate,’ rather than mild or market.” Id., *1107. Similarly, here, the

24
     3
       Earlier in her decision, the ALJ wrote: “In interacting with others, the claimant has a moderate
25   limitation. However, the claimant reported that he is able to venture out unaccompanied, shop,
26   fish, and take his children to and from school. The claimant reported that he is able to socialize
     with family. The evidence shows the claimant is able to maintain his ability to interact with
27   others.” AT 554; see, e.g., AT 578 (plaintiff testified that he and his girlfriend took their young
     children to the park and fishing); AT 582, 589 (plaintiff testified that he socialized with a lifelong
28   friend, playing pool at his house four times a week).
                                                       8
 1   RFC’s limitation to “occasional co-worker contact and no team work assignments with co-

 2   workers” is consistent with the moderate social limitations opined by Dr. Renfro. Plaintiff has

 3   not shown error on this basis.

 4   CONCLUSION

 5          With error established, the court has the discretion to remand or reverse and award

 6   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

 7   under the “credit-as-true” rule for an award of benefits where:

 8                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed
 9                  to provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
10                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
11

12   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Even where all the conditions for the

13   “credit-as-true” rule are met, the court retains “flexibility to remand for further proceedings when

14   the record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within

15   the meaning of the Social Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d

16   403, 407 (9th Cir. 2015) (“Unless the district court concludes that further administrative

17   proceedings would serve no useful purpose, it may not remand with a direction to provide

18   benefits.”); Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir.

19   2014) (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous, the

20   proper approach is to remand the case to the agency.”).
21          Here, the record as a whole creates serious doubt as to whether plaintiff was disabled

22   during the relevant period. On remand, the ALJ is free to develop the record as needed, including

23   asking a vocational expert hypothetical questions about available jobs based on a revised RFC.

24   The court expresses no opinion regarding how the evidence should ultimately be weighed, and

25   any ambiguities or inconsistencies resolved, on remand. The court also does not instruct the ALJ

26   to credit any particular opinion or testimony. The ALJ may ultimately find plaintiff disabled
27   during the entirety of the relevant period; may find plaintiff eligible for some type of closed

28   period of disability benefits; or may find that plaintiff was never disabled during the relevant
                                                       9
 1   period, provided that the ALJ’s determination complies with applicable legal standards and is

 2   supported by the record as a whole.

 3          For the reasons stated herein, this matter will be remanded under sentence four of 42

 4   U.S.C. § 405(g) for further administrative proceedings.

 5          For the reasons stated herein, IT IS HEREBY ORDERED that:

 6          1. Plaintiff’s motion for summary judgment (ECF No. 15) is granted;

 7          2. The Commissioner’s cross-motion for summary judgment (ECF No. 16) is denied; and

 8          3. This matter is remanded for further proceedings consistent with this order.

 9   Dated: September 4, 2019
                                                     _____________________________________
10
                                                     CAROLYN K. DELANEY
11                                                   UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    10
